Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 08 April 2022 is acknowledged.

Response to Amendment
	Examiner acknowledges the amendment filed 08 April 2022 wherein: claims 2-12 are canceled; claims 1 and 13-28 are pending, of which claims 1 and 21-28 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 13 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 13, the claim recites the limitation “compression element” which uses a generic placeholder (“element”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to a flexible membrane; a pair of arms extending from a bracket releasably connected to the compression system, wherein the flexible membrane spans the pair of arms, wherein the flexible membrane comprises a plurality of flexible membranes each spanning a corresponding portion of the pairs of arms (see fig. 7), wherein each arm of the pair of arms comprises a flexure sensor, wherein at least one arm of the pair of arms comprises a plurality of rotatable sheaths, each of the rotatable sheaths secured to one of the plurality of flexible membranes, and wherein each of the plurality of rotatable sheaths is configured to vary a tension of the associated flexible membrane (Applicant’s specification, par. [0008]-[0009], fig. 7, claims 14-20) and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 13, the term “substantially” (in “substantially parallel” in lines 5 and 8 and in “substantially curved” in line 6) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the claim has been considered without the relative term.

Regarding claims 14-20, the claims are rejected due to their dependence on claim 13.

Regarding claim 15, the claim recites the limitation “the flexible membrane” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim has been considered to depend upon claim 14 (instead of claim 13) which provides sufficient antecedent basis for the limitation.

Regarding claims 17-18, the claims are further rejected due to their dependence on claim 15.

Regarding claims 19-20, the claims both recite the limitation “the pair of arms” in line 2 of both claims. There is insufficient antecedent basis for this limitation in the claims. For the purposes of examination, claim 16 has been considered to depend upon claim 15 (instead of claim 14) which provides sufficient antecedent basis for the limitation.

Allowable Subject Matter
Claim(s) 13-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 13, the claim has been interpreted to include the limitations of claim 14-20, as described above.
The cited prior art does not expressly disclose or suggest: the flexible membrane comprises a plurality of flexible membranes each spanning a corresponding portion of the pair of arms, wherein at least one arm of the pair of arms comprises a plurality of rotatable sheaths, each of the rotatable sheaths secured to one of the plurality of flexible membranes, and wherein each of the plurality of rotatable sheaths is configured to vary a tension of the associated flexible membrane.
Saegusa (JP 2016-022061 A; a translated copy is attached) discloses a breast imaging system (1) comprising: a gantry (9); a compression system pivotably connected to the gantry (9) about a compression system axis, wherein the compression system comprises: a support platform (7) comprising a platform axis extending parallel to the compression system axis, wherein the support platform (7) is curved about the platform axis (see fig. 2); a compression element (11) movably disposed along an axis (z) parallel to the platform axis (par. [0024]); an x-ray receptor (8) disposed within the support platform (7; see fig. 1-2 and 4); and a tube head (6) including an x-ray source (5) pivotably coupled to the gantry (9) for pivotable movement independent of a movement of the compression system (par. [0020]-[0029], fig. 1-5),
 wherein the compression element (11) comprises a flexible membrane (par. [0066]).
Saegusa does not expressly disclose the compression element further comprises a pair of arms extending from a bracket releasably connected to the compression system, wherein the flexible membrane spans the pair of arms.
Al-Khalidy (US 2006/0262899 A1) discloses a compression element comprising a pair of arms (22, 24) extending from a bracket (44) releasably connected to a compression system, wherein a flexible membrane (12) spans the pair of arms (22,24; par. [0027]-[0035], [0040], [0046], fig. 2-3, 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Saegusa in view of the teachings of Al-Khalidy so that the compression element further comprises a pair of arms extending from a bracket releasably connected to the compression system, wherein the flexible membrane spans the pair of arms.
One would have been motivated to do so to gain an advantage recited in Al-Khalidy of providing uninterrupted access to the x-ray beam of the breast (Al-Khalidy, par. [0033]).
Saegusa modified does not expressly disclose each arm of the pair of arms comprises a flexure sensor.
Dines (US 2003/0167004 A1) discloses a breast imaging system (par. [0061]-[0063], fig. 1) wherein flexure of a membrane is sensed (par. [0094]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of Dines so that each arm of the pair of arms comprises a flexure sensor.
One would have been motivated to do so to gain an advantage recited in Dines of forming accurate volumetric constructions (Dines, par. [0094]).
Saegusa modified does not expressly disclose at least one arm of the pair of arms comprises a rotatable sheath secured to the flexible membrane for varying a tension of the flexible membrane between the pair of arms.
DeFreitas-2007 (US 2007/0280412 A1) discloses a compression element comprises a flexible membrane (50) and a pair of arms (52a-b), wherein the flexible membrane (50) spans the pair of arms (52a-b), wherein at least one arm of the pair of arms (each of 52a-b) comprises a rotatable sheath secured to the flexible membrane (50) for varying a tension of the flexible membrane (50) between the pair of arms (52a-b; par. [0033], fig. 5-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of DeFreitas-2007 so that at least one arm of the pair of arms comprises a rotatable sheath secured to the flexible membrane for varying a tension of the flexible membrane between the pair of arms.
One would have been motivated to do so to gain an advantage recited in DeFreitas-2007 of improving patient comfort (par. [0013]).
Saegusa modified does not expressly disclose at least one arm of the pair of arms is laterally translatable for varying a tension of the flexible membrane between the pair of arms.
DeFreitas-2012 (US 2012/0150034 A1) discloses a compression element comprising a flexible membrane (30) and a pair of arms (31a-b), wherein at least one arm of the pair of arms (both of 31a-b) is laterally translatable for varying a tension of the flexible membrane between the pair of arms (31a-b; par. [0041]-[0043], fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Saegusa in view of the teachings of DeFreitas-2012 so that at least one arm of the pair of arms is laterally translatable for varying a tension of the flexible membrane between the pair of arms.
One would have been motivated to do so to gain an advantage recited in DeFreitas-2012 of allowing for increased tension to be applied to the breast in the chest area of the patient, while less tension is applied to the nipple, as is sometimes desired for improved tissue capture (DeFreitas-2012, par. [0043]).
Saegusa modified does not expressly disclose the flexible membrane comprises a plurality of flexible membranes.
Since Saegusa modified teaches a single flexible membrane as described above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have duplicated the single flexible membrane to have a plurality of flexible membranes, since it has been held to be obvious to duplicate parts. See MPEP 2144.04(VI)(B).
However, while using a flexible membrane as part of a compression element is suggested by the prior, the cited prior art does not expressly disclose or suggest using multiple flexible membranes with individually adjustable tension as claimed.
Accordingly, claim 13 would be allowable.

Regarding claims 14-20, the claims would be allowable due to their dependence on claim 13.

To place the application in condition for allowance, subject to an updated search and consideration of any references later submitted by Applicant, Examiner recommends:
amending claim 13 to include the limitations of claims 14-15, the modified limitations of claim 16 (the flexible membrane comprises a plurality of flexible membranes each spanning a corresponding portion of the pair of arms), and the limitations of claim 19;
amending claim 13 to remove the term “substantially” or providing a persuasive argument overcoming the 35 USC 112(b) rejection above;
cancelling claims 14-16 and 18-19;
amending claims 17 and 20 to depend on claim 13.

If these recommendations are followed, claim 13 would not invoke 35 USC 112(f) since sufficient structure to perform the claimed function would be recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/           Primary Examiner, Art Unit 2884